AMENDMENT TO
OSHKOSH TRUCK CORPORATION
2004 INCENTIVE STOCK AND AWARDS PLAN


NOVEMBER 14, 2006

        Section 15(a) of the Oshkosh Truck Corporation 2004 Incentive Stock and
Awards Plan is amended to read in its entirety as follows:

    (a)        Adjustment of Shares. If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; or (ii) the Company shall subdivide or combine the Shares or the
Company shall declare a dividend payable in Shares, other securities (other than
any associated preferred stock purchase rights issued pursuant to that certain
Rights Agreement, dated February 1, 1999, between the Company and ComputerShare
Investor Services, LLC, as successor rights agent, or similar stock purchase
rights that the Company might authorize and issue in the future) or other
property; or (iii) the Company shall effect a cash dividend the amount of which
exceeds 10% of the trading price of the Shares at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Shares in the form of cash, or a repurchase of Shares, that the Board
determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then, subject to Participants’ rights under Section 15(c), the Committee shall,
in such manner as it may deem equitable, adjust any or all of (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a) and 6(d)) and which may after the event be made the
subject of Awards under this Plan, (B) the number and type of Shares subject to
outstanding Awards, and (C) the grant, purchase, or exercise price with respect
to any Award. In any such case, the Committee may also (or in lieu of the
foregoing) make provision for a cash payment to the holder of an outstanding
Award in exchange for the cancellation of all or a portion of the Award (without
the consent of the holder of an Award) in an amount determined by the Committee
effective at such time as the Committee specifies (which may be the time such
transaction or event is effective), but if such transaction or event constitutes
a Change of Control, then (1) such payment shall be at least as favorable to the
holder as the greatest amount the holder could have received in respect of such
Award under Section 15(c), and (2) from and after the Change of Control, the
Committee may make such a provision only if the Committee determines that doing
so is necessary to substitute, for each Share then subject to an Award, the
number and kind of shares of stock, other securities, cash or other property to
which holders of Stock are or will be entitled in respect of each Share pursuant
to the transaction or event in accordance with the last sentence of this Section
15(a). However, in each case, with respect to Awards of incentive stock options,
no such adjustment may be authorized to the extent that such authority would
cause this Plan to violate Code Section 422(b). Further, the number of Shares
subject to any Award payable or denominated in Shares must always be a whole
number. In any event, Options previously granted to Non-Employee Directors at
the time of any event described in this Section 15(a) are subject to only such
adjustments as are necessary to maintain the relative proportionate interest the
Options represented immediately prior to any such event and to preserve, without
exceeding, the value of such Options. Without limitation, subject to
Participants’ rights under Section 15(c), in the event of any such merger or
similar transaction, subdivision or combination of Shares, dividend or other
event described above, whether or not constituting a Change of Control (other
than any such transaction in which the Company is the continuing corporation and
in which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Committee shall substitute, on an equitable basis as the Committee determines,
for each Share then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Stock are or will
be entitled in respect of each Share pursuant to the transaction.
Notwithstanding the foregoing, if the Company shall subdivide the Shares or the
Company shall declare a dividend payable in Shares, if no action is taken by the
Board or the Committee, adjustments contemplated by this Section 15(a) that are
proportionate shall nevertheless automatically be made as of the date of such
subdivision of the Shares or dividend in Shares.